

117 HR 3917 IH: Making Aid for Local Disasters Equal Now Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3917IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mrs. Rodgers of Washington introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo enure that a declaration for a major disaster or emergency is made on a timely basis, rural areas receive assistance, and for other purposes.1.Short titleThis Act may be cited as the Making Aid for Local Disasters Equal Now Act or the MALDEN Act. 2.Declaration time frame(a)Major disaster declarationSection 401(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is amended by adding at the end the following: A major disaster declaration under this section shall be made not later than 30 days after a request by a Governor or the Chief Executive of an affected Indian Tribal Government. Failure to meet the 30-day requirement shall result in an automatic approval of such request for a declaration..(b)Emergency declarationSection 501(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end the following: An emergency declaration under this section shall be made not later than 30 days after a request for a declaration by a Governor or the Chief Executive of an affected Indian Tribal Government. Failure to meet the 30-day requirement shall result in an automatic approval of such request for a declaration..3.Rural assistanceSection 326 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165d) is amended by adding at the end the following:(d)Additional assistance for rural areasIf a disaster or emergency occurs in a rural area, regardless if a declaration has been made, the Small State and Rural Advocate shall work in coordination with the State, Territory or Tribal Emergency Management Agency to provide guidance to the rural areas emergency manager on developing a recovery team, including resources to help prevent flooding, mudslides, rockslides or any other natural disaster that could result after a wildfire and identifying available resources for both short-term and long-term recovery, including resources to help prevent a future natural disaster within the burned area.”.(e)Case worker availabilityIn a case in which a request for individual assistance in a rural area is made under section 408 but denied, the Small State and Rural Advocate shall work in coordination with the affected State, Territory or Tribal Emergency Management Agency to make disaster case workers available to the residents impacted by the disaster or emergency..